Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 7, 2018

                                           No. 04-18-00503-CV

                        IN RE GILLETTE AIR CONDITION COMPANY

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

        On July 20, 2018, relator filed a petition for writ of mandamus and a motion to stay the
trial court proceedings. After considering the petition, this court concludes relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.
APP. P. 52.8(a). Relator’s motion to stay the trial court proceedings is also DENIED. The
court’s opinion will issue at a later date.

           It is so ORDERED on August 7, 2018.



                                                            _________________________________
                                                            Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court



1
  This proceeding arises out of Cause No. 2017-CI-14754, styled Sylvia H. Rodriguez, et al. v. Michael Anthony
Sanchez, et al., pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza
presiding.